DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/5/2022 is acknowledged.
Applicant notes that claim 17 has been amended to depend from claim 1, and therefore should be examined, along with claims 24-26, with claims 1-8 and 14-16. Examiner agrees. Claims 17 and 24-26 are being examined herewith. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant disclosure of the invention discloses a second plug sealed with a second sealing material, using a pin (see instant published paragraphs [0019] and [0021]). However, the referenced “hole” in claim 17 is that disclosed in claim 1. As a result, the same hole has the “a sealing material” referenced in claim 1, as well as the claimed “second sealing material” in claim 17. The original disclosure of the invention does not provide support for a single one of the holes having two sealing materials therein, and then pressed with a pin. Therefore, claim 17 includes new matter. 
Examiner suggest incorporating a second end plug with a second hole to have the second sealing material. 
Claims 24-26 are rejected for depending from claim 17. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
________________________________________________________________________
Claim(s) 1, 8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over POMIRLEANU et al. (US 2020/0118696) 
With respect to claim 1, POMIRLEANU et al. discloses a method of sealing a fuel rod ceramic cladding tube (Abstract; [0014]); comprising providing a ceramic tubular cladding (Paragraph [0019]); providing two ceramic end plugs (Paragraph [0017]) forming a joint of the cladding and end plugs located inside the cladding tubular structure using a sealing material, 30, (Paragraph [0034]; Figure 2) and the end plug includes a hole, 40, that goes through the top surface and bottom surface of the end plug (Figure 3; Paragraphs [0035] and [0038]). The method further comprises filling the cladding with an inert gas through the hole (Paragraphs [0032] and [0035]) and then sealing the hole with a brazing material. POMIRLEANU et al. notes that the sealing material is placed into the hole, and other sealing material is heated to beyond its melting temperature to form the seal (Paragraph [0014]). POMIRLEANU et al. further discloses that the opening in the plug is filled with the brazing material that is used to form the sealing material (Paragraphs [0015], [0032], [0035], [0042]; Figures 2 and 3), and that to form the seal, the brazing material is heated to a temperature of 1300 C for about 30 seconds, and then allow to cool to room temperature (Paragraph [0042]). POMIRLEANU et al. discloses that the coating on the end plug is heated to at least partially melt the brazing material, and then allowed to cool (Paragraph [0014]). While it isn’t necessarily disclosed that the material in the hole is heated to a molten state, given that the same material is used, and the plug sealing material is heated to the same temperature, the hole sealing material is implicitly heated to the molten state. Moreover, even though it isn’t explicitly stated that the material is solidified in the hole, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to solidify the material while in the hole of POMIRLEANU et al., so that the material remains in the hole and seals the hole. Finally, POMIRLEANU et al. does not explicitly discloses that that a heat source is used. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a heat source, such as a furnace, to heat the sealing material so that the structure can be hermetically sealed. 
Claim 1 does not necessarily require that the material is molten prior to placing the material into the hole. Thus, when POMIRLEANU et al. place the brazing material into the hole, the brazing material is directed into the hole, as claimed. Then when the brazing material is heated to its molten state, it is molted while in the hole, and then cooled and solidified in the hole, to seal the hole as claimed. 
With respect to claim 8, POMIRLEANU et al. discloses that the gas is helium (Paragraph [0007], [0032]). 
With respect to claim 14, given that the material is in a molten state, it necessarily flows (even  an imperceptible amount) to fill its surroundings, as fluids do. 
With respect to claim 15, POMIRLEANU et al. discloses that the molten brazing material is cooled (Paragraph [0041]). While POMIRLEANU et al. does not explicitly disclose that the cooling is performed by removing the heating source, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the heating source, such as by turning off a furnace, so that the braze is allowed to cool and seal the tube. 
With respect to claim 16, POMIRLEANU et al. discloses that the heating temperature is 1300 degrees Celsius (Paragraph [0042]). 
The courts have generally held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are merely close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05, I. Moreover, the courts have generally held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05, II, A. 
In the instant case, the prior art temperature is less than about 5% lower (e.g., 3.7% lower in temperature) than the claimed temperature. Such a difference would be expected to have the same effect. Specifically, a temperature of 1350 degrees Celsius would have been considered by one of ordinary skill in the art, for at least the purpose of fully melting the brazing material. Moreover, POMIRLEANU et al. discloses that the brazing material is at least partially melted. Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the heating temperature, such as by increase it to 1350 degrees Celsius for the purpose of ensuring that the braze is fully melted. 


____________________________________________________________________
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over POMIRLEANU et al. (US 2020/0118696) in view of KHALIFA et al. (US 2013/0266363).
With respect to claim 2, POMIRLEANU et al. does not explicitly disclose the claimed sealing material. 
KHALIFA et al. discloses a high durability joint between silicon carbide articles used with SiC based nuclear fuel cladding and joints therewith (Paragraphs [0005]-[0007]). The joining material includes a preceramic polymer and a plurality of inclusions, which is applied between the parts being joined. The joining material is pyrolyzed to form a solid ceramic and then crystallizing the solid ceramic to form a crystalline matrix comprising a same ceramic polymorph as the parts being joined (e.g., the end plugs and cladding of POMIRLEANU et al.). The plurality of inclusions being disposed within the crystalline matrix (Paragraphs [0019]-[0021]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the sealing material of KHALIFA et al. in place of the brazing material of POMIRLEANU et al. (both the sealing material and the material filling the hole), in order to provide a joint that has well-matched thermal and irradiation induced dimensional change to the articles, as well as chemical compatibility with the fuel, fission products and coolant (Paragraph [0006]). 
With respect to claim 3, POMIRLEANU et al. discloses that the inclusions include flakes, spheres, whiskers, fibers and/or irregular shapes (Paragraph [0055]). 
With respect to claim 4, KHALIFA et al. discloses that the sealing material is cured at a first temperature and pyrolyzed at a second temperature higher than the first temperature to form the solid ceramic, and the solid ceramic is crystallized at a third temperature higher than the second temperature (Paragraph [0046]). 
With respect to claim 5, KHALIFA et al. discloses that after the formation of the joint, the joint is reinforced by forming a sealing layer on the crystalline matrix that comprises the same ceramic polymorph as the parts being joined (Paragraphs [0019], [0047], [0062]) such that the seal is impermeable to helium (Paragraphs [0062] and [0063]). KHALIFA et al. further discloses additional depositions outside of the joint area to provide sealing to those areas (Paragraph [0063]).  POMIRLEANU et al. discloses that additional sealing is performed after joining the plugs to the cladding (Paragraphs [0030]-[0033]) Given that that hole is sealed after the joint is formed. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to strengthen the joint after it is formed, as taught by KHALIFA et al., and then to apply the sealing component as taught by POMIRLEANU et al. to other parts, such as the end cap and hole, in order to seal those part of the structure as well. This additional sealing step performed after the joint sealing is within the scope of providing additional depositions outside the joint area, as taught by KHALIFA et al.. 
With respect to claim 6, KHALIFA et al. discloses that the strengthening is performed by CVI (Paragraph [0014], [0039]). 
With respect to claim 7, KHALIFA et al. discloses that the crystalline comprises cracks, pores and voids that the sealing layer fills (Paragraph [0019], [0036], [0037]).






Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745